Title: To George Washington from Robert Orme, 10 November 1755
From: Orme, Robert
To: Washington, George



My Dear Friend
   Nantasket Bay [Mass.] Nov. 10th [1755]

Just before I left Boston I received your very friendly and affectionate Letter be assured it met with that Return in my Mind which ever attends the Acknowledgement of a wished for Friendship[.] Your aimable Character made me desirous of your Acquaintance and your Acquaintance confirmed the Regard and Opinion your Character had imprinted in my Mind and be assured my dear George Distance Absence nor change of Circumstances shall ever alter the sincere Friendship and Affection which I have ever had for you. and which I will endeavor to convince you of by doing that Merit to your Disposition Conduct and Gallantry which they deserve and which a Friends Representation shall at least make better known that they may be at present on the other Side of the great Lake.
I am sensible your Integrity and Love of Justice would have led you to the Justification of our dear departed Friends Character but friendship nevertheless gives a warmth in Argument that dispels bad Opinions and confirms good. My whole Time upon this Continent since I saw you has been employed in removing Prejudice confuting Lies and showing the Tenor of the Generals Conduct what it was instead of what was represented I found all along my own Character greatly involved in his, that I was proud, rash inveterate fond of Mischief and Discordance a promoter of high Measures and in short ignorant and every thing else. I have neglected my own Justification to promote that of the Genls and am unconcern⟨ed⟩ at general Opinions whilst I flatter myself my Friends and those whom I esteem think of me otherwise. I was not without an Opinion of myself and of my Situation. I saw myself a Slave, constantly engaged in keeping Peace, ever advising Councils and gentle Measures and not likely nay almost impossible ever to exercise any other Advantage than the serving of my Friends and the Man I loved.

You know best if the World or I judge of my Conduct most unprejudicedly for as you think I deserve, commend me and dispraise me when I deserve.
If you can get confirmed at home I shall think it very lucky you accepted of the Commission if you are not I think Mount Vernon would afford you more Happyness. It is the Weakness and Frailty of Mankind to judge by Success and not by the Pretensions to it. every man is a Politician and has different Plans and Projects one only can be pleased the rest will be dissatisfied and censure. I wish all Promises may be kept to you. That pay ⟨illegible⟩ into Money ⟨illegible⟩ and Provisions may not be wanting to give you Uneasyness. I am confident only of this that your Conduct will be always approved by Men of Sense and Virtue.
If you see Mr Carlisle pray tell him of my Surprise at his not sending the Box of Books and Maps which was left in my Bed Chamber and which he has not sent as it by Accident was left out of the List. I have suffered much by the Want of it. pray let him send it directed to me in Hollis Street near Cavendish Square London. Write to me often and assure me of your Friendship as I have the greatest Pleasure in telling you I am Dr George Yr Affectionate Friend &ca.

Rob. Orme

